ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Northrop Grumman Corporation                 )      ASBCA Nos. 61331, 61332, 61501
                                             )
Under Contract No. F33657-01-C-4600          )

APPEARANCES FOR THE APPELLANT:                      Thomas A. Lemmer, Esq.
                                                    Phillip R. Seckman, Esq.
                                                    K. Tyler Thomas, Esq.
                                                     Dentons US LLP
                                                     Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Deputy Chief Trial Attorney
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: October 9, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61331, 61332 and 61501, Appeals
of Northrop Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            •
                                                                                            f.
                                                                                            l